ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-23_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 23 JUILLET 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA vy. YUGOSLAVIA)

ORDER OF 23 JULY 1996
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 23 juillet 1996,
CLI. Recueil 1996, p. 797

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 23 July 1996,
LC J. Reports 1996, p. 797

 

N° de vente:
ISSN 0074-4441 Sales number 68 1
ISBN 92-1-070745-1

 

 

 
797

INTERNATIONAL COURT OF JUSTICE
YEAR 1996

23 July 1996

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 79 of the Rules of Court,

Having regard to the Application filed in the Registry on 20 March
1993, whereby the Republic of Bosnia and Herzegovina instituted pro-
ceedings against the Federal Republic of Yugoslavia in respect of a dis-
pute concerning a series of alleged violations of the Convention on the
Prevention and Punishment of the Crime of Genocide, adopted by the
General Assembly of the United Nations on 9 December 1948, as well as
various matters which Bosnia and Herzegovina claims are connected
therewith,

Having regard to the Order made by the President of the Court on
16 April 1993, fixing (inter alia) 15 April 1994 as the time-limit for the
filing of the Counter-Memorial of Yugoslavia, and the Orders dated
7 October 1993 and 21 March 1995, whereby that time-limit was suc-
cessively extended to 15 April and then to 30 June 1995,

Having regard to the preliminary objections concerning, respectively,
the admissibility of the Application and the jurisdiction of the Court to
entertain the case, which were raised by the Government of Yugoslavia
within the time-limit fixed for the filmg of the Counter-Memorial, as
finally extended;

1996
23 July
General List
No. 91
APPLICATION OF GENOCIDE CONVENTION (ORDER 23 VIT 96) 798

Whereas the Court, by its Judgment dated 11 July 1996, found that, on
the basis of Article IX of the Convention on the Prevention and Punish-
ment of the Crime of Genocide, it has jurisdiction to adjudicate upon the
dispute and that the Application is admissible;

Whereas in order to ascertain the views of the Parties on the subse-
quent procedure, the President received their representatives on 23 July
1996,

Fixes 23 July 1997 as the time-limit for the Counter-Memorial of the
Federal Republic of Yugoslavia; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-third day of July, one thousand
nine hundred and ninety-six, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Bosnia and Herzegovina and the Government of
the Federal Republic of Yugoslavia, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
